Name: Commission Regulation ( EEC ) No 249/92 of 31 January 1992 on the direct import of maize for animal feed into RÃ ©union during January and February 1992
 Type: Regulation
 Subject Matter: Africa;  overseas countries and territories;  plant product;  trade policy
 Date Published: nan

 1 . 2. 92 Official Journal of the European Communities; No L 24/85 COMMISSION REGULATION (EEC) No 249/92 of 31 January 1992 on the direct import of maize for animal feed into Reunion during January and February 1992 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), and in particular Article 2 (6) thereof, Whereas Article 2 of Regulation (EEC) No 3763/91 introduced a scheme for the exemption from the levy on direct import into the French overseas departments of cereals for animal feed originating in developing coun ­ tries ; whereas that Regulation provides that, in the event of exceptional cereals supply difficulties, the exemption may be extended to products originating in other third countries ; Whereas at present the supply to Reunion of maize for animal feed is impossible from developing countries as a result of the unavailability of these products ; whereas supply from the rest of the Community cannot be made at very short notice due to the non-existence of public intervention stocks, or transport times which cannot be shortened ; whereas, as a result of the urgency of require ­ ments and the exceptional difficulties mentioned above, provision should be made to allow the exemption from the levy of products originating in third countries other than developing countries, in order to satisfy part of animal consumption needs in the first two months of 1992 : Article 1 Pursuant to the second subparagraph of Article 2 (2) of Council Regulation (EEC) No 3763/91 , during January and February 1992 the levies fixed pursuant to Article 13 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3577/90 (3), shall not apply to the direct import into Reunion of maize falling within CN code 1005 90 00 for animal feed, originating in third countries other than developing countries, up to a maximum quantity of 5 000 tonnes. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (2) OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 353, 17. 12. 1990, p . 23.(') OJ No L 356, 24. 12. 1991 , p. 1 .